Exhibit 10.2

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.  

 

PROMISSORY NOTE

 

   Dated as of February 22, 2018 Principal Amount: $201,268   New York, New York

  

Stellar Acquisition III Inc., a Republic of the Marshall Islands corporation and
blank check company (the “Maker”), promises to pay to the order of Phunware,
Inc., a Delaware corporation (“Phunware”) or its registered assigns or
successors in interest (the “Payee”), or order, the principal sum of Two Hundred
and One Thousand Two Hundred and Sixty-Eight U.S. Dollars ($201,268) in lawful
money of the United States of America, on the terms and conditions described
below.  All payments on this Note shall be made by check or wire transfer of
immediately available funds or as otherwise determined by the Maker to such
account as the Payee may from time to time designate by written notice in
accordance with the provisions of this Note. This Note is entered into in
connection with, and in anticipation of, Maker and Phunware executing and
delivering a definitive agreement (the “Transaction Agreement”) with respect to
Maker’s initial business combination with Phunware (the “Transaction”).

 

1. Principal. The principal balance of this Note shall be due and payable by the
Maker on the following date (such applicable payment date, the “Maturity Date”),
subject to Section 11 below:

 

(a) If within 30 days after the date of this Note (x) the Board of Directors of
Phunware approves the Transaction and Maker and (y) Phunware execute and deliver
the Transaction Agreement, then the principal balance of this Note shall be due
and payable by the Maker to Payee in cash upon the earliest of (i) the date of
the consummation of the Transaction pursuant to the terms of the Transaction
Agreement, in which case, this Note shall be paid by increasing the
consideration payable to Phunware equity holders under the Transaction Agreement
in accordance with the terms and conditions of the Transaction Agreement, (ii)
the date that Maker consummates its initial business combination and (iii) the
date of the liquidation of Maker; and

 

(b) If within 30 days after the date of this Note (x) the Board of Directors of
Phunware does not approve the Transaction and (y) Maker and Phunware do not
execute and deliver the Transaction Agreement, then the principal balance of
this Note shall be due and payable by the Maker to Payee 30 days after the date
of this Note.

 

Except as provided in Section 14 below, under no circumstances shall any
individual, including but not limited to any officer, director, employee or
shareholder of the Maker, be obligated personally for any obligations or
liabilities of the Maker hereunder.

 

2. Interest.  No interest shall accrue on the unpaid principal balance of this
Note.

 

3. Application of Payments. Subject to clause (i) of Section 1(a) above, all
payments shall be applied first to payment in full of any costs incurred in the
collection of any sum due under this Note, including (without limitation)
reasonable attorneys’ fees, and then to the payment in full of any late charges
and finally to the reduction of the unpaid principal balance of this Note.

 



 

 

 

4. Events of Default.  The following shall constitute an event of default
(“Event of Default”):

 

(a) Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the Maturity
Date.

 

(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

  

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

5. Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 4(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b) Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

6. Waivers.  Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof or any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

 

7. Unconditional Liability.  Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.

 



 2 

 

 

8. Notices.  All notices, statements or other documents which are required or
contemplated by this Note shall be made in writing and delivered: (i) personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party or
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party.  Any notice or other communication so transmitted shall
be deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

  

9. Construction.  THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE REPUBLIC OF THE MARSHALL ISLANDS, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.

 

10. Severability.  Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11. Trust Waiver.  Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of or from the trust account (the “Trust Account”)
established in which the proceeds of the initial public offering (“the “IPO”)
conducted by the Maker (including the deferred underwriters’ discounts and
commissions) and the proceeds of the sale of the warrants issued in a private
placement that occurred prior to the closing of the IPO were deposited, as
described in greater detail in Maker’s Registration Statement on Form S-1
(333-212377) filed with the Securities and Exchange Commission in connection
with the IPO (the “Registration Statement”), and hereby agrees not to seek
recourse, reimbursement, payment or satisfaction for any Claim against the Trust
Account for any reason whatsoever. The provisions of this Section 11 shall be in
addition to, and not in limitation of, any releases of Claims provided by Payee
pursuant to any other agreement among Payee and Maker, including the Transaction
Agreement when executed and delivered by the parties.

 

12. Amendment; Waiver.  Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

 

13. Assignment.  No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

 

14. Guaranty.  Notwithstanding any provision of this Note to the contrary,
solely in the event that within 30 days after the date of this Note (x) the
Board of Directors of Phunware does not approve the Transaction and (y) Maker
and Phunware do not execute and deliver the Transaction Agreement, then each of
Astra Maritime Corp. and Magellan Investments Corp. (each, a “Guarantor”),
hereby jointly and severally guarantee to Payee the full and prompt payment of
the entire balance of this Note upon an Event of Default.

 

[Signature page follows]

 



 3 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written. 

 

  Stellar Acquisition III Inc.         By: /s/ George Syllantavos     Name:
George Syllantavos     Title: co-CEO

 

  The undersigned join as parties solely with respect to Section 14 above:      
Astra Maritime Corp.        

By:

/s/ Akis Tsirigakis     Name: Akis Tsirigakis     Title: Director        
Magellan Investments Corp.        



By:

/s/ George Syllantavos     Name: George Syllantavos     Title: Director

 



Acknowledged and agreed as of the date first set forth above:   Phunware, Inc.  
      By: /s/ Tushar Patel                 Name: Tushar Patel   Title: EVP  

 

 

4







 



